11 N.Y.3d 885 (2008)
DEONARINE RAMNARAIN, Appellant,
v.
CHANDRADAT RAMNARAIN, Respondent, et al., Defendant.
Court of Appeals of the State of New York.
Submitted November 3, 2008.
Decided December 17, 2008.
Motion, insofar as it seeks leave to appeal from the December 2007 Appellate Division order, dismissed upon the ground that it does not lie, appellant previously having moved for leave to appeal to the Court of Appeals from the Appellate Division order from which leave to appeal is currently sought (10 NY3d 785 [2008]); motion, insofar as it seeks leave to appeal from the September 2008 Supreme Court order, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution and thus does not constitute a final judgment within the meaning of CPLR 5602 (a) (1) (ii).